DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 10/11/2021. Claims 26-41 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 02/26/2019. 


Information Disclosure Statement


Election/Restrictions
Applicant’s election, with traverse, of species I: claims 26-29, 31, 33-36 and 39, in the “Response to Election / Restriction Filed” filed on 10/11/2021 is acknowledged and entered by Examiner. 
The traversal is on the ground(s) that there will be no undue search burden. 
The examiner would like to note that, there are differences in the structure, as described in the restriction requirement mailed on 08/18/2021. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained. The restriction requirement is maintained.

This office action considers claims 26-41 pending for prosecution, wherein claims 30, 32, 37-38 and 41-41 are withdrawn from further consideration, and 26-29, 31, 33-36 and 39 are presented for examination.


Claim Rejection- 35 USC § 103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 26-29, 31, 33-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over TEICH et al ( DE 102010006607  A1; hereafter TEICH, NPL filed on 04/19/2019  ) in view of  Burns et al ( US  2016/0045834 A1; hereafter Burns).
  
Regarding claim 26, TEICH discloses a device for optically representing an electronic semiconductor component with a display unit, the device comprising: 
a holding device  ( frame page 3) having a holding surface configured to receive a structural unit that includes the electronic semiconductor component ( chip); 
an imaging unit  (camera) configured to record a live image of the electronic semiconductor component (abstract); 
a movement device configured to move the holding device and the imaging unit relative to one another in at least one plane that is at least substantially parallel to the holding surface (abstract, Page 2-4); a storage unit (abstract, Page 3-4) configured to store the live image and an electronically stored graphical representation (abstract, Page 3-4) of at least a region of the structural unit (abstract, Page 3-4); 


But, TEICH does not disclose explicitly Serial No. 16/19 5,426displaying the electronically stored graphical representation on the display unit such that elements of the electronically stored graphical representation superimpose the live image to define an overlay; and electronically synchronizing the electronically stored graphical representation with the live image such that the overlay corresponds to superposition of an element of the live image with a corresponding element of the electronically stored graphical representation.  
In a similar field of endeavor, Burns discloses displaying the electronically stored graphical representation on the display unit such that elements  ( Para [ 008-0018], [ 0044-0048], 0076])  of the electronically stored graphical representation superimpose the live image to define an overlay ( Para [ 008-0018], [ 0044-0048], 0076]) ; and electronically synchronizing the electronically stored graphical representation with the live image such that the overlay corresponds to superposition of an element of the live 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TEICH in light of Burns teaching “displaying the electronically stored graphical representation on the display unit such that elements  ( Para [ 008-0018], [ 0044-0048], 0076])  of the electronically stored graphical representation superimpose the live image to define an overlay ( Para [ 008-0018], [ 0044-0048], 0076]) ; and electronically synchronizing the electronically stored graphical representation with the live image such that the overlay corresponds to superposition of an element of the live image  ( Para [ 008-0018], [ 0044-0048], 0076]) with a corresponding element of the electronically stored graphical representation  ( Para [ 008-0018], [ 0044-0048], 0076])” for further advantage such as integrate motion data from the live environment.

Regarding claim 27, TEICH discloses a device for optically representing an electronic semiconductor component with a display unit, the device comprising: 
a holding device  ( frame, page 3) having a holding surface configured to receive a structural unit that includes the electronic semiconductor component ( chip); an imaging unit (camera, page 3-5) configured to record a live image of the electronic semiconductor component (abstract, page 3-5); a movement device (abstract, Page 2-4) configured to move the holding device (abstract, Page 2-4) and the imaging unit 
a storage unit (abstract, Page 3-4) configured to store the live image and an electronically stored graphical representation (abstract, Page 3-4) of at least a region of the structural unit (abstract, Page 3-4); a display unit configured to display at least one of the live image (abstract, Page 3-4) and the electronically stored graphical representation (abstract, Page 3-4); and a computer control unit for controlling the imaging unit, the movement device, the storage unit (abstract, Page 3-4), and the display unit (abstract, Page 3-4).

 But, TEICH does not disclose explicitly wherein the computer control unit is programmed to synchronize at least one electronically stored graphical representation with the live image such that an element of the electronically stored graphical representation corresponds to, and is superimposed with, an element of the live image.  
In a similar field of endeavor, Burns discloses wherein the computer control unit is programmed to synchronize at least one electronically stored graphical representation with the live image  ( Para [ 008-0018], [ 0044-0048], 0076]) such that an element of the electronically stored graphical representation corresponds to, and is superimposed with, an element of the live image  ( Para [ 008-0018], [ 0044-0048], 0076]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TEICH in light of Burns teaching 

Regarding claim 28, TEICH and Burns disclose the device of claim 27, TEICH further disclose wherein the device further includes an input device configured to permit an operator to generate an operator-supplemented graphical representation (abstract, Page 3-6).

Regarding claim 29,  TEICH and Burns disclose the device of claim 28, TEICH further disclose wherein the operator-supplemented graphical representation at least partially represents at least one of: (i) the structural unit; (ii) the electronic semiconductor component; (iii) the live image; (iv) a graphical representation of at least a portion of the structural unit; (v) a graphical representation of at least a portion of the electronic semiconductor component; and (vi) a graphical representation of at least a portion of the live image (abstract, Page 3-6).  

Regarding claim 31, TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the computer control unit further is programmed to control the movement device by displacing the structural unit relative to the imaging unit (abstract, 

Regarding claim 33,  TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the computer control unit further is programmed to receive, from an operator, an operator-supplemented graphical representation and to supplement the electronically stored graphical representation with the operator-supplemented graphical representation (abstract, Page 3-6)..  

Regarding claim 34, TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the computer control unit further is programmed to control the operation of the imaging device by recording the optical image with the imaging unit (abstract, Page 3-6).  

Regarding claim 39, TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the region of the structural unit includes at least one of: (i) an entirety of a side of the structural unit; (ii) a portion of the structural unit; (iii) the electronic semiconductor component; (iv) a portion of the electronic semiconductor component; (v) a boundary of the holding surface; (vi) at least one reference point of the structural unit; (vii) at least one reference point of the electronic semiconductor .  

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over TEICH et al ( DE 102010006607  A1; hereafter TEICH, IDS filed on ) in view of   Burns et al ( US  2016/0045834 A1; hereafter Burns) as applied claims above and further in view of Burdoucci ( US 2018/0035606 A1; hereafter Burdoucci).

Regarding claim 35, TEICH and Burns disclose the device of claim 34,  TEICH s further  disclose the wherein the computer control unit further is programmed to control the imaging unit, the movement device, the storage unit, and the display unit by (Abstract , Page 3-6): 
But, TEICH and Burns does not disclose explicitly electronically storing the overlay as an electronically stored overlay image; and repeating the positioning, the providing, the recording the optical image, the displaying the optical image, the displaying the electronically stored graphical representation, and the electronically synchronizing utilizing the electronically stored overlay image as the electronically stored graphical representation. 
 In a similar field of endeavor, Burdoucci discloses electronically storing the overlay as an electronically stored overlay image (Para [ 0201-008]) ; and repeating the positioning, the providing, the recording the optical image, the displaying the optical image, the displaying the electronically stored graphical representation ( Para [ 0201-

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TEICH and Burns in light of Burdoucci teaching “electronically storing the overlay as an electronically stored overlay image (Para [ 0201-008]) ; and repeating the positioning, the providing, the recording the optical image, the displaying the optical image, the displaying the electronically stored graphical representation ( Para [ 0201-008]), and the electronically synchronizing utilizing the electronically stored overlay image as the electronically stored graphical representation  ( Para [ 0201-008])” for further advantage such as superimposed design overlays giving augmented reality guidance.

Regarding claim 36,  TEICH, Burns and Burdoucci disclose the device of claim 35, Burdoucci discloses wherein, prior to the repeating, the recording the optical image includes recording a first optical image of a first region of the electronic semiconductor component ( Para [ 0201-0208]), and further wherein, during the repeating ( Para [ 0201-0208]), the recording the optical image includes recording a second optical image of a second region of the electronic semiconductor component that differs from the first region of the electronic semiconductor component ( Para [ 0201-0208]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TEICH and Burns in light of Burdoucci teaching “wherein, prior to the repeating, the recording the optical image includes recording a first optical image of a first region of the electronic semiconductor component ( Para [ 0201-0208]), and further wherein, during the repeating ( Para [ 0201-0208]), the recording the optical image includes recording a second optical image of a second region of the electronic semiconductor component that differs from the first region of the electronic semiconductor component ( Para [ 0201-0208])” for further advantage such as superimposed design overlays giving augmented reality guidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898